Case 2:20-cv-03187-AB-JC Document 20 Filed 08/04/20 Page 1 of 1 Page ID #:345



 1

 2
                                                                                           JS-6
 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9

10   SOHAN DUA, an individual,                          CASE NO. 2:20−cv−03187−AB−JC
11                      Plaintiff,                       Hon. André Birotte Jr.
12            v.
                                                        [PROPOSED] ORDER GRANTING
13   STARR INDEMNITY & LIABILITY                        AMENDED JOINT STIPULATION
     COMPANY, and DOES l through 50,                    FOR DISMISSAL WITHOUT
14   inclusive,                                         PREJUDICE PURSUANT TO
                                                        FEDERAL RULE OF CIVIL
15                      Defendants.                     PROCEDURE 41(a)(1)
16                                                      Complaint Filed: February 4, 2020
17            The Court GRANTS the parties’ stipulation to dismiss this action without
18   prejudice pursuant to Fed. R. Civ. P. 41(a)(1) and hereby DISMISSES WITHOUT
19   PREJUDICE this action in its entirety. Each party to bear their own attorneys’ fees
20   and costs. This Order shall not serve as a waiver, estoppel or retraxit with respect
21   to any party’s rights or remedies, including Plaintiff’s claim for any past or future
22   Brandt attorney’s fees or costs for pursuit of coverage, which may be presented if
23   the case is refiled or in a separate action. The Clerk of Court is instructed to close
24   the case. IT IS SO ORDERED.
25
     Dated: August 4, 2020                            Hon. André Birotte Jr.
26
                                                      United States District Judge
27

28
                                                     -1-
                        ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
     4847-3052-2054.1
